ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1-4 in the response filed 2/3/21 is acknowledged.
Claims 1-5 are pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roger Jackson on 6/1/21.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): An external structural brace apparatus for supporting a user in a semi standing position fixed upon a surface to relieve shoulder, armpit, hand, foot, and wrist loads, said external structural brace apparatus comprising: 
(a) a fixed first support extension beam having a first beam proximal end portion and an opposing first beam distal end portion and a first beam longitudinal axis spanning therebetween, said first beam proximal end portion is adapted to fixedly attach to the surface, said first support extension beam including a first support structure that is removably engagable to said first support extension beam along said first longitudinal axis; 

(c) a continuous channel having a base with a first leg and a second leg, wherein said first and second legs each extend in the same direction from opposing sides of said base, said channel continuously extending lengthwise along a channel lengthwise axis, said channel  continuously extending  from said first beam proximal end portion to said first beam distal end portion and from said second beam proximal end portion to said second beam distal end portion, said first leg is affixed to said first support structure and said second leg is affixed to said second support structure thereby positioning said first and second longitudinal axes substantially parallel to one another with said first and second beam distal end portions and said first and second beam proximal end portions on matching ends from one another, wherein operationally said channel can be positioned and locked along said first and second longitudinal axes between said first and second beam distal end portions and said first and second beam proximal end portions, wherein operationally said channel  continuously extends[[ing]] to give[[s]] the user support from  their pelvis, to their lower back and upper back, to their shoulders, and to the [[top]]back of their head; and 
(d) a saddle seat being generally planar with a planar portion and with a midpoint substantially planar extension portion, said saddle seat has a free pivotal attachment about a saddle seat pivotal axis between said first and second legs and positioned such that said midpoint substantially planar extension portion extends opposite of said channel base, further wherein said saddle seat planar portion and planar extension portion are offset from said saddle  the user [[to]] partially rests their buttocks on said saddle  and leans their back against said channel base to assume the semi standing position, .

Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an external structural brace apparatus comprising: (a) a fixed first support extension beam having a first beam proximal end portion and an opposing first beam distal end portion and a first beam longitudinal axis spanning therebetween; (b) a fixed second support extension beam having a second beam proximal end portion and an opposing second beam distal end portion and a second beam longitudinal axis spanning therebetween;  (c) a continuous channel having a base, said channel continuously extending from said first beam proximal end portion to said first beam distal end portion and from said second beam proximal end portion to said second beam distal end portion, wherein operationally said channel continuously extends to give the user support from their pelvis, to their lower back and upper back, to their shoulders, and to the back of their head; and (d) a saddle seat being generally 
The closest prior art of record is McGrath US 1,307,058, which features in fig. 2 a walking chair having first and second vertical support structures from the bottom wheels to the armpit rests, as well as a channel in the form of a back rest strap, and a seat. However, McGrath does not disclose the seat having a free pivotal attachment about a saddle seat pivotal axis between said first and second legs and positioned such that said midpoint substantially planar extension portion extends opposite of said channel base, further wherein said saddle seat planar portion and planar extension portion are offset from said saddle seat pivotal axis, wherein said offset is positioned such that said saddle seat planar portion and planar extension portion are closer to said first and second proximal end portions of said first and second support extension beams than said saddle seat pivotal axis. This feature has not been found in the relevant prior art search to date, and, furthermore, modifying McGrath’s seat to have the above claimed structure would require considerable reconstruction of the entire device, since McGrath’s seat is supported centrally and from below. 
Dependent claims 2-5 are allowed by virtue of their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Examiner, Art Unit 3786                                                                                                                                                                                                        

/KERI J NELSON/Primary Examiner, Art Unit 3786